Citation Nr: 1739539	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-30 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disorder, to include asthma or bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  An October 2008 rating decision denied service connection for asthma (and bronchitis).  The Veteran did not appeal the decision.

2.  Evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for asthma.

3.  The Veteran's asthma had its onset during service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied service connection for asthma (and bronchitis), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for asthma are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim

Most recently, the Veteran's claim of service connection for asthma was denied in an October 2008 rating decision because the evidence submitted was not new and material.  Bronchitis was also denied at that time for the same reason.  The Veteran was notified of the decision later that month.  Although correspondence regarding asthma was received in October 2009, this is not a timely notice of disagreement because it was after the one-year appeal period.  Thus, the October 2008 rating decision became final with regard to asthma (and bronchitis).  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The October 2009 correspondence forms the basis of the current claim to reopen.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial for the claims is the October 2008 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since October 2008, the Veteran was afforded a June 2016 Board hearing.  The Veteran testified that while running during service, he experienced severe chest discomfort which caused him difficulty breathing.  He noted he could not catch his breath and that it happened several times.  He sought treatment after these incidents and his lung capacity and reaction were tested.  He stated the doctor determined that he had exercise induced asthma and he was given a profile.  A September 2017 VHA opinion was also obtained, which supports that the Veteran's current asthma had its onset during service.

The June 2016 Board hearing and September 2017 VHA opinion are new and material evidence because they support that the Veteran's current asthma began during or is related to service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for asthma (or a respiratory disorder in general) is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Service Connection

The Board will now proceed to address the reopened asthma claim on the merits.  The Veteran is not prejudiced in the Board proceeding given the beneficial outcome of the reopened asthma claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records show that he was seen in March 1986 for complaints, including shortness of breath and productive cough with colored sputum and vomiting, for which viral syndrome was indicated.  A later March 1986 radiographic report showed the Veteran was evaluated for a chronic cough and his lungs were found clear of focal infiltrates.  An October 1988 pulmonary function study contained an impression which noted "suggestive but not diagnostic for EIB" (exercise induced bronchospasm).

Additional service treatment records show that during his service, the Veteran was diagnosed in March 1989 with exercise induced asthma and placed on a permanent physical profile limiting his physical activity.  A July 1991 record noted the permanent profile assigned to the Veteran and the assessment was exertional bronchospasm by history.

Approximately one year after service, in an October 1994 VA examination, the Veteran reported that during service, he had started having episodes of wheezing associated with shortness of breath in 1988 and after receiving treatment, asthma was diagnosed.   The Veteran reported that he had used an inhaler and oral tablets as needed for his symptoms.  The October 1994 examination revealed a few faint scattered wheezes throughout all lung fields; but no basal rales or rhonchi.  A pulmonary function test concluded with an impression of good effort; vital capacity and flow rates within normal limits.  The examiner also reported a diagnosis of bronchial asthma.

Thereafter, the Veteran was afforded an April 2006 VA respiratory examination in which the examiner concluded that a diagnosis of asthma was not found.

An April 2009 private opinion was submitted in which the Veteran reported that during service, he was diagnosed with exercise-induced asthma, in approximately 1989.  The physician found mild intermittent asthma, exercise induced asthma and that the Veteran was a heavy and current smoker.  He noted the Veteran's clinical history and laboratory data were suggestive of mild intermittent airway hyper reactivity that might be triggered by exercise and upper respiratory infections.

The Veteran was afforded a January 2010 VA respiratory examination which noted a prior June 2004 indication of bronchitis following the Veteran's complaints of chest congestion and a productive cough.  A pulmonary function test indicated moderately severe airway obstruction; the response to bronchodilators indicated a reversible component; and lung volumes were found to be reduced, which indicated a concurrent restrictive process.  The Veteran was diagnosed with moderate severe obstructive airways disease-reversible; and moderate restriction-parenchymal.  The examiner noted no asthma was found; however, chronic bronchitis was noted.  The examiner concluded asthma was not caused by or a result of in-service bronchitis as there was only one evaluation for respiratory conditions in service, in 1986, without follow-up.  She further indicated the Veteran's obstructive airway condition is most likely secondary to his smoking habit.

An April 2013 VA respiratory examination was afforded to the Veteran.  The examiner noted the Veteran had been diagnosed with asthma in February 2010.  The current examination indicated clear lungs and a normal chest with no indication of asthma.  She reported that to have a diagnosis of asthma, the pulmonary function test results should show 15 percent reversibility (increase) after administration of the short acting bronchodilator in the FVC.  She noted the change in the Veteran's FVC after the inhaled bronchodilator was only 4 percent.

Thereafter, in September 2016, the Board requested an additional medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 to determine the etiology of any respiratory disorder.  An opinion was received in December 2016 from pulmonologist Dr. R.M.  He reviewed the evidence and noted the Veteran's in-service complaints of shortness of breath and chest discomfort associated with running in 1988.  He further discussed the later in-service breathing complaints and concluded a diagnosis of exercise induced asthma was not made while the Veteran was on active duty.  The reviewer stated that to definitely diagnose asthma, the Veteran must have appropriate clinical symptoms and there must be demonstration of airway hyper-responsiveness.  He noted airway hyper-responsiveness can be demonstrated by a provocation challenge such as exercise testing (as the Veteran had) or a methacholine challenge.  The reviewer indicated there was no record of a methacholine challenge and normal spirometry testing was found for the Veteran.

The December 2016 reviewer further stated that neither normal PFT's nor a negative exercise study definitively preclude the diagnosis of asthma; however, there is no additional testing in the record on which the diagnosis could be definitely made.  The reviewer indicated that losing consciousness, as the Veteran claimed, is not an asthma symptom except in the most severe episodes which are life threatening, which is not demonstrated by the record.  He concluded the Veteran less likely than not has asthma caused by or related to service.

In July 2017, the Board determined the December 2016 reviewer adequately discussed he Veteran's in-service complaints.  However, he did not address the October 1994 VA examination and report which were submitted approximately one year after the Veteran's separation from service nor the April 2009 private opinion.

Thus, to fully satisfy the duty to provide assistance to the Veteran and provide him every reasonable consideration, the Board requested an additional VHA opinion from another pulmonologist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  A September 2017 opinion was obtained from Dr. E.L., a Board certified pulmonologist and internist.  He noted the Veteran's in-service complaints and treatment, including symptoms of cough, dyspnea and chest discomfort.  He discussed the post-service October 1994 VA examination and diagnosis of bronchial asthma, the April 2006 VA examination, as well as the April 2009 private opinion from Dr. H.C.  He opined it is very likely that the Veteran had exercise induced asthma after service.

With regard to causation, the September 2017 reviewer indicated that during service, the Veteran had symptoms of dyspnea and chest discomfort associated with running, which are consistent with exercise induced asthma.  Additionally, prior to service, he was able to run cross country with no problems and his entry into service noted no complaints of dyspnea or other respiratory problems.  He stated the in-service exercise testing showed a moderate decrement in lung function with exercise; although not large enough to definitely diagnose exercise induced asthma, the finding of a moderate decrement in lung function is very consistent with exercise induced asthma.  The reviewer noted the Veteran's in-service assessment by an allergy immunology specialist, who concluded he had exercise induced asthma, assigned him a permanent profile (P2) and restricted his high exertional activities.  He indicated the permanent profile was continued in 1991 and the Veteran was finally prescribed bronchodilators on several occasions during service.  Additionally, the September 2017 reviewer noted it is very likely that the Veteran had exercise induced asthma during service, and furthermore, that the asthma had its onset while he was in the service.  Therefore, he concluded it is at least as likely as not that the Veteran had asthma after leaving service, and that this was related to the asthma which had its onset during service.

Based on the foregoing, the Board finds service connection is warranted for asthma.  When comparing the conflicting opinions, the Board finds the September 2017 VHA opinion to be more persuasive than the December 2016 VHA opinion.  The September 2017 reviewer considered and discussed the relevant evidence of record, including the treatment in service, the October 1994 VA examination report and the April 2009 opinion.  He provided well-reasoned explanations and offered clear rationale with supporting data from the record in determining that the Veteran's asthma had its onset during service.  At the least, the evidence is in equipoise regarding a nexus for the Veteran's asthma and service.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his asthma is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for asthma is warranted.


ORDER

New and material evidence having been received, the claim to reopen service connection for a respiratory disorder is reopened; and service connection for asthma is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


